Title: To John Adams from the Abbé Raynal, 18 January 1782
From: Raynal, Guillaume Thomas François, Abbé
To: Adams, John



a Bruxelles le 18 janvier 1782
Monsieur

Monsieur jennings ma venus votre lettre du 5 janvier avec la traduction hollandoise de la revolution de lamerique.
Je suis tres aise que le peu que jai dit de vous, monsieur, ne vous ait pas deplu. Mieux instruit, je me serois etendu davantage; mais je nen sçavois pas asses pour sortir des generalites.
Si vos occupations vous permetoient de lire avec attention ce que jai ecrit sur lamerique septentrionale, vous me feries plaisir de mavertir des erreurs ou je dois etre tombé. J honnore vos talens, je respecte votre caractere et jaime votre personne. Ces sentimens vous assurent de ma docilité.

Jai lhonneur detre avec respect, Monsieur, votre tres humble et tres obeissant serviteur,
Raynal

